Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), dated as of the 24th day of March, 2010, is by and between AspenBio Pharma, Inc., a Colorado corporation (the “Employer” or “Company”) and Stephen T. Lundy (the “Executive”).In consideration of the mutual covenants contained in this Agreement, the Employer agrees to employ the Executive, and the Executive agrees to be employed by the Employer, upon the terms and conditions hereinafter set forth. ARTICLE 1 TERM OF EMPLOYMENT 1.1 Term.The Executive shall serve at the pleasure of the Board of Directors of the Company.The term of employment hereunder shall commence as of the day first written above (the “Commencement Date”) and shall continue until terminated as provided in Article5. ARTICLE 2 DUTIES OF THE EXECUTIVE 2.1 Duties.The Executive shall be employed with the titles of President and Chief Executive Officer, with the responsibilities and authorities as are customarily performed by such positions including, but not limited to, those duties as may from time to time be assigned to the Executive by the Board of Directors of the Employer.The Executive shall report to the Executive Chair of the Board of Directors, and the Executive’s responsibilities and authorities are subject to the general direction and control of the Board of Directors. 2.2 Extent and Place of Duties.The Executive shall devote working time, efforts, attention and energies to the business of the Employer on a full-time basis; with such changes as may further be agreed upon between the parties from time to time.All such duties shall be performed working out of either the Castle Rock, CO offices of the Company or the Executive’s home office in addition to regular trips for business and meetings on behalf of the Company as the Executive and the Company may reasonably agree. 2.3Election to the Board of Directors.Upon the Commencement Date, the Executive shall be elected as a member of the Board of Directors of the Company.During the term of this Agreement, the Board of Directors shall use reasonable efforts to nominate the Executive for continued service on the Board of Directors.The Executive shall receive no additional compensation for service on the Board of Directors. ARTICLE 3 COMPENSATION OF THE EXECUTIVE 3.1 Salary.As compensation for services rendered under this Agreement, the Executive will receive a salary of $275,000 per year.The Executive’s salary is payable in accordance with the Employer’s normal business practices. The parties agree that the salary and compensation package will be reviewed at the end of the initial year by the Compensation Committee of the Board of Directors and the Board of Directors. 3.2 Annual Incentive Bonus.The Executive’s annual incentive bonus for 2010 shall be equal to 45% of his base salary at target, with such designated performance goals as shall be established by the Compensation Committee of the Board of Directors and confirmed by the Board of Directors as soon as reasonably practicable following the Commencement Date. 3.3 Stock Incentive Award.The Executive shall be awarded an initial stock option award to purchase 400,000 shares of the Company’s common stock.The date of grant shall be the Commencement Date, provided that the Executive begins employment with the Company on such date; otherwise the date of grant shall be the date his employment with the Company begins.The stock option award shall have a term of ten (10) years, shall constitute an Incentive Stock Option to the extent possible, shall vest on a time-based basis with one-third of the award vesting on each of the first, second and third anniversaries of the date of grant, and shall have accelerated vesting with respect to 100,000 of the shares underlying the stock option award on the earlier to occur within twelve months after the Commencement Date of:(a) completion by the Company of a successful fund-raising transaction; and (b) receipt of clearance for the
